      Case 4:19-cv-00296 Document 20 Filed on 08/26/19 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                            August 26, 2019
                             SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

JUDITH RODGERS, et al,                          §
                                                §
        Plaintiffs,                             §
vs.                                             §         CIVIL ACTION NO. 4:19-CV-00296
                                                §
TEXAS DEPARTMENT OF FAMILY                      §
SERVICES; cp TEXAS DEPARTMENT OF                §
FAMILY SERVICES, et al,                         §
                                                §
        Defendants.                             §




       Before the Court are Defendants' Motion 1o Dismiss (Doc. #12) and Plaintiffs' Response

(Doc. #16). Having considered the parties' arguments and the applicable legal authority, the

Court grants in part and denies in part Defendants' Motions to Dismiss.

I.     Background

       This case arises from an investigation conducted by the Texas Department of Family and

Protective Services ("TDFPS") of Plaintiffs and their home based upon anonymous allegations

of child neglect. Based upon the investigation, Pllintiffs brought claims against the TDFPS and

Hank Whitman ("Whitman") (the Commissioner of TDFPS) in his official capacity. Plaintiffs

seek monetary and injunctive relief for alleged violations of their Fourth and Fourteenth

Amendment rights to the United States Constitution under 42 U.S.C. § 1983. Plaintiffs seek a

permanent injunction against TDFPS and any of its agents from acting on anonymous complaints

without proper investigation of such complaints. Doc. #1 at 7. Additionally, Plaintiffs request

TDFPS and Whitman change the process and protocols concerning third-party complaints.ld at 5.
       Case 4:19-cv-00296 Document 20 Filed on 08/26/19 in TXSD Page 2 of 4



        Defendant now moves to dismiss this case for lack of subject-matter jurisdiction based on

Eleventh Amendment immunity, and Plaintiffs' failure to state a claim under Fed. R. Civ P.

12(b)(1), and 12(b)(6). The question before the Court is whether the Court has subject-matter

jurisdiction over the claims against TDFPS and Whitman.

II.     Legal Standards

        A. Motion to Dismiss 12(b)(1)

        A district court must dismiss a case when the plaintiff fails to establish subject-matter

jurisdiction. Fed. R. Civ. P. 12(b) (1). "When a Rule 12(b)(1) motion is filed in conjunction with

other Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits." Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

A dismissal based on lack of subject-matter jurisdiction does not constitute a determination of the

claim on its merits, however, and does not prevent a plaintiff from pursuing the claim in a court

that has proper jurisdiction. ld.

        B. Eleventh Amendment

         The Eleventh Amendment of the United States Constitution has been interpreted to

preclude suit against a state government by citizens of that state unless the state has waived its

immunity or Congress has abrogated the state's immunity. Kimel v. Florida Bd. of Regents, 528

U.S. 62, 73 (2000); Aguilar v. Tex. Dept. of Cnminal Justice, 160 F.3d 1052, 1054 (5th Cir.

1998). This protection extends to state agencies md departments and applies regardless of the

type of relief sought. Pennhurst State Sch. & Hosu. v. Halderman, 465 U.S. 89, 100 (1984); see

also Florida Dept. of Health & Rehabilitative Services v. Florida Nursing Home Assn., 450 U.S.

147 (1981); Ford Motor Co. v. Department ofT."easury, 323 U.S. 459 (1945). However, state

officials may be sued in their official capacity for injunctive or declaratory relief, but not


                                                2
       Case 4:19-cv-00296 Document 20 Filed on 08/26/19 in TXSD Page 3 of 4



monetary. Ex parte Young, 209 U.S. 123, 159-16(1 (1908).

III.   Analysis

       A. Eleventh Amendment bars suits against state agencies

       The Plaintiffs' have sued the TDFPS, a Texas state agency. "Absent waiver, neither a

State nor agencies acting under its control may   'b~   subject to suit in federal court."' Puerto Rico

Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993) (quoting Welch

v. Texas Dept. of Highways and Public Transporlation, 483 U.S. 468, 480 (1987). Additionally,

Congress has not waived Eleventh Amendment immunity under 42 U.S.C. § 1983. See Quern v.

Jordan, 440 U.S. 332, 342 (1979); see also Raj v. Louisiana. Univ., 714 F.3d 322, 328 (5th Cir.

2013). Here, TDFPS has not waived its immunity from this lawsuit. See Thomas v. Tex. Dep 't of

Family & Protective Servs., 427 F. App'x. 309, 312-13 (5th Cir. 2011) (per curiam) (finding that

TDFPS is a state agency that has not waived its immunity from suit and affirming dismissal due

to sovereign immunity of a Section 1983 action against TDFPS). Accordingly, TDFPS is

immune from suit in this Court under the Eleventh Amendment. Therefore, as to Plaintiffs' 42

U.S.C. § 1983 claims against TDFPS, the Court finds it lacks subject-matter jurisdiction under

Fed. R. Civ. P. 12(b)(l) because claims against TDFPS are barred by Eleventh Amendment

sovereign immunity.

        B. Claims against Whitman in his official capacity

       The Supreme Court set forth a narrow Exception to sovereign immunity in Ex Parte

Young, 209 U.S. 123 (1908). Specifically, indiv[dual state defendants-e.g., the director of a

state agency-are not subject to Eleventh Amendment immunity if (i) the individual defendant is

sued in his or her "official capacity," and (ii) plaintiff seeks only prospective injunctive relief

from the individual defendant. See Aguilar v. Tf:'X. Dep't ofCriminal Justice, 160 F.3d 1052,


                                                  3
       Case 4:19-cv-00296 Document 20 Filed on 08/26/19 in TXSD Page 4 of 4



1054 (5th Cir. 1998) (emphasis added). Accordingly, the claims for monetary relief against

Whitman are barred by Eleventh Amendment immunity. However, the claims against Whitman

in his official capacity seeking prospective injunctive relief concerning TDFPS policy are

appropriately alleged. See Thornton v. Merch., No. CIV.A. H-10-616, 2012 WL 3063894, at *4

(S.D. Tex. July 26, 2012), aff'd, 526 F. App'x 38: (5th Cir. 2013). Here, it appears Plaintiffs are

seeking prospective injunctive relief under 42 U.S.C. § 1983 in the form of TDFPS policy

change concerning how TDFPS handles anonymo11s complaints. Doc. # 1 at 5 ,-r 14. Furthermore,

Plaintiffs allege that the family service plan associated with the investigation initiated by the

anonymous complaint is an on-going violation of their Constitutional rights. /d. at 4-7. Thus,

Plaintiffs' claims for injunctive relief against Whitman in his official capacity are the only claims

of the type permitted by the Ex Parte Young exception to Eleventh Amendment sovereign

immunity. Therefore, the 42 U.S.C. § 1983 claims seeking prospective injunctive or declaratory

relief against Whitman in his official capacity   an~   the only claims that this Court has subject-

matter jurisdiction over.

IV.    Conclusion

       For the foregoing reasons, Defendants' Motion to Dismiss (Doc. #12) is GRANTED IN

PART and DENIED IN PART. All claims against           ~~DFPS   are DISMISSED without prejudice for

lack of subject-matter jurisdiction. Additionally, the claims for monetary damages against

Whitman are DISMISSED without prejudice for lack of subject-matter jurisdiction. The Motion

to Dismiss the prospective injunctive relief claim af:a·

       It is so ORDERED.

           AUG 2 6 2019
Date
                                               United States Di trict Judge


                                                  4
